Mr. Justice Green
delivered the opinion of the Court,
*641We are quite unable to agree with the learned court below in the interpretation they gave to the written contract of the parties. There was no agreement by the defendant to furnish any steam whatever to the plaintiff, and there was no leasing of any property or granting of any privilege which makes it necessary for the law to imply a contract by the defendant to furnish steam enough to the plaintiff to enable him to carry on the work of the foundry up to its ordinary capacity. The things leased to the plaintiff are, (1), certain premises known as the foundry building ; (2), yard space for necessary stock and materials; (8), the joint use of the pattern shop ; and (4), the engine room adjoining the foundry. There is certainly nothing here to indicate any obligation by the lessor to furnish any steam to the lessee for any purpose. Ordinarily, a foundry building and an engine room, contain their own motive power; and if they do not, such an extraordinary omission, if it is intended that the lessor shall supply the power, would be provided for by express terms in the lease. But certainly there is no implication in the mere lease of a foundry building, that the lessor shall furnish the steam to run it. In the lease, next after the subjects of the demise are defined, follows the complete obligation of the lessee to pay the lessor $500 rent for one year, payable monthly. The rent, therefore, was to be paid as the consideration of the things demised, and these did not include any steam, either expressly or by implication.
Then another term is added to the contract, by which it is provided that the lessee “shall pay fifteen cents per hour for the steam furnished to his engine ” by the lessor, “and he shall have the right to use the tools in the pattern shop ; but in consideration therefor,” the lessor, “ shall have the use without charge of the power of the engine” of the lessee whenever they shall require it in tlie pattern shop. The plain and obvious meaning of these words is, that for whatever steam may be furnished by the lessor to the lessee’s engine, the lessee shall pay fifteen cents an hour; but the lessor does not agree to furnish any steam, and the lessee does not agree to take any. But if steam is actually furnished to the engine, which means necessarily also if it is used, the lessee agrees that he will pay fifteen cents an hour for it. If the furnishing of steam by the lessor was a necessary incident to his lease of the promises, there would be an implied obligation to furnish it, and the ease would be parallel to Watson v. OTIern, and Koch and Ballist’s Appeal and the kindred cases. But it is too manifest to require discussion, that there is no such implied obligation. This being the case, where the lessee simply agrees to pay for steam furnished without requiring the lessor to furnish any, *642and without the lessor agreeing to furnish any, there is no other obligation than that which appears in the words employed. When the owner of a stone quarry or an ore mine leases his premises to one who is to pay a fixed price per ton for all stone or ore taken out, the very purpose of the lease is that stone or ore shall be taken out, and hence there is' an implied obligation to do so. But that obligation arises from a consideration of the necessary object and purpose of the contract. Without it the contract is a practical nullity. But no such situation arises out of the contract we are considering, and hence no obligation larger than its terms impose, arises from it. -These views require us to sustain, as we do, the 4th, 5th, 10th, 18th, 14th and 15th assignments of error.
We sustain the 1st, 2d and 3d, because the value of the lease, or any part of it, is not the measure of the damages to which the plaintiff is entitled for a breach of a particular covenant contained in it. If such a covenant was broken, the actual damage which resulted from the actual breach, can be and should be shown. To ask what was the value of the lease, lets in the wildest and most speculative conjectures, which the friendly zeal of the party’s witness may choose to indulge in. If there was an injury done, let the witness state what it was, and how it was done; and if he can express the value of that particular injury in figures, let him do so. ■
We think the questions covered by the seventh and eighth assignments should have been allowed, as they bear directly upon the allegation of damages from loss of the use of the tools, and that subject being an open one, presented by the plaintiff, the defendant was as much entitled to give evidence in reply as the plaintiff was, in support of it.
We do not sustain the ninth assignment, as it is only a general statement of the law applicable to any finding of damages, and we see no objection to it. The same is true of the twelfth assignment.
The sixteenth and seventeenth assignments are not sustained.
Judgment reversed, and venire de novo awarded.